DETAILED ACTION
	The following action is in response to application 16/896,697 filed on June 9, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Howell on April 18, 2022.

The application has been amended as follows: 

In Claim 1:

	On line 14, “any two” has been replaced with --any--.
	On line 17, “wherein the first” has been replaced with --wherein a speed of the first--.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the control system for a hybrid vehicle as claimed, and particularly including a controller that controls the first motor, wherein the controller is configured to estimate an operating mode to be shifted from the single-motor mode to the first mode and the second mode, adjust a speed of the first motor to a first standby speed at which the speed difference between the input element and the output element of the first engagement device is reduced, when the controller estimates that the operating mode will be shifted from the single-motor mode to the first mode, and adjust the speed of the first motor to a second standby speed at which the speed difference between the input element and the output element of the second engagement device is reduced, when the controller estimates that the operating mode will be shifted from the single-motor 46mode to the second mode, and including the remaining structure and controls of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura ‘299 has been cited to show a similar hybrid vehicle comprising an engine 1, a first differential mechanism 10, a second differential mechanism 20, a first motor 1, a second motor 1, a first engagement device CL1, a second engagement device CL2, wherein there is a single motor mode with both engagement devices disengaged.  
Lindstrom ‘325 has been cited to show a similar hybrid vehicle comprising an engine 4, a first differential mechanism 10, a second differential mechanism 12, a first motor 16, a second motor 14, a first engagement device 55, a second engagement device 57, wherein during a switch in modes, the first motor is used to synchronize respective shafts 18 and 76 to facilitate clutch engagement for the mode change.
Endo ‘050 has been cited to show a similar hybrid vehicle comprising an engine 11, a first differential mechanism PL1, a second differential mechanism PL2, a first motor 12, a second motor 13, a first engagement device CL1, a second engagement device CL2, wherein during mode changes S16 and S19, downshifts are performed and the first motor is set to designated motor speeds to facility synchronization of clutch parts S8.
Ebuchi ‘910 has been cited to show a similar hybrid vehicle comprising an engine 3, a first differential mechanism 8, a second differential mechanism 7, a first motor 4, a second motor 5, a first engagement device CL1, a second engagement device CL2, with a single motor mode (Fig. 3), wherein when the modes are switched, the first motor is used to synchronize the clutches S4/S8.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 19, 2022